DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over DE102013214091 (‘4091) in view of DE102012209191 (‘9191).
In re Claim 13, ‘4091 discloses a control device for controlling an operation of an internal combustion engine and of an electric machine in a hybrid drive arrangement of a vehicle, wherein the hybrid drive arrangement provides or permits a mechanical coupling of the engine and the electric machine in a drivetrain (paragraphs [0002]-[0003]), the control device comprising: an engine control part for controlling the internal combustion engine, the engine control part being configured to control a fuel feed enablement and, optionally, an ignition enablement of the internal combustion engine; an electric machine control part for controlling the electric machine, the electric machine control part being configured to control an energization of the electric machine; a monitoring part configured to monitor a proper operation of said engine control part and of said electric machine control part and, when a 
an engine false start prevention part (Paragraph [0042])
‘4091 does not disclose an engine false start prevention part configured to identify a transition from a stationary state to a running state of the internal combustion engine and, upon a transition being identified, to check whether a proper start of the internal combustion engine has been demanded within a predetermined period in the past in order, if the proper start has not been demanded, to prevent the fuel feed enablement and/or the ignition enablement for a predetermined engine interruption duration, wherein the engine interruption duration is at least as long as the given reaction period. 
However ‘9091 discloses an engine false start prevention part configured to identify a transition from a stationary state to a running state of the internal combustion engine and, upon a transition being identified, to check whether a proper start of the internal combustion engine has been demanded within a predetermined period in the past in order, if the proper start has not been demanded, to prevent the fuel feed enablement and/or the ignition enablement for a predetermined engine interruption duration, wherein the engine interruption duration is at least as long as the given reaction period (Paragraphs [0020], [0035] and [0038])
Therefore it would have been obvious to modify the system disclosed by ‘4091 with the false start prevention of ‘9091 in order to increase the reliability of engine operation.
In re Claim 14, ‘4091/’9091 do not explicitly disclose a control device according to claim 13, wherein the given reaction period lies in a range from 10 ms to 600 ms.
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a control device wherein the given reaction period lies in a range from 10 ms to 600 ms, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.
In re Claim 15, ‘4091/’9091 disclose a control device according to claim 13, wherein said engine false start prevention part is configured to identify the transition from the stationary state to the running state of the internal combustion engine on a basis of an evaluation of a stored and continuously updated state value relating to a rotational speed of the internal combustion engine (‘9091: Paragraphs [0020], [0035] and [0038]). 
In re Claim 16, ‘4091/’9091 discloses a control device according to claim 13, wherein said engine false start prevention part is configured to check whether a proper start of the internal combustion engine has been demanded within a predetermined period in the past by way of a read-out from a memory in which demands for a proper start of the internal combustion engine are temporarily stored for at least the predetermined period (‘9091: Paragraphs [0020], [0035] and [0038]). 
In re Claim 17, ‘4091/’9091 discloses a control device according to claim 13, wherein the internal combustion engine is a fuel injected engine, and said engine false start prevention part is configured to prevent an injection enablement during the engine interruption duration (‘9091: Paragraphs [0020], [0035] and [0038]). 
In re Claim 18, ‘4091/’9091 discloses a control device according to claim 13, wherein said engine false start prevention part is configured, if an ignition is applied in the internal combustion engine, to prevent an ignition enablement during the engine interruption duration (‘9091: Paragraphs [0020], [0035] and [0038]). 
In re claims 19-21, ‘4091/’9091 do not explicitly disclose the claimed ranges.
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to disclose the claimed ranges, since it has been held that where the general In re Aller, 105 USPQ 233.
In re Claim 22, ‘4091/’9091 discloses a control device according to claim 15, wherein said engine false start prevention part is configured to read out the state value relating to the rotational speed of the internal combustion engine from a warm-reset-proof memory area of said control device (‘9091: Paragraphs [0020], [0035] and [0038]). 
In re Claim 23, ‘4091/’9091 discloses a method for controlling an operation of an internal combustion engine and of an electric machine in a hybrid drive arrangement of a vehicle, wherein the hybrid drive arrangement provides or permits a mechanical coupling of the engine and the electric machine in a drivetrain, the method comprising: controlling the internal combustion engine by controlling a controlling a fuel feed enablement and, optionally, an ignition enablement of the internal combustion engine; controlling the electric machine by controlling an energization of the electric machine; monitoring correct control of the internal combustion engine and correct control of the electric machine and, when a malfunction is detected, taking over at least one control function of the control of the internal combustion engine and/or of the control of the electric machine within a reaction period; identifying a transition from a stationary state to a running state of the internal combustion engine; when the transition is identified, checking whether a proper start of the internal combustion engine has been demanded within a predetermined period in the past; and if the proper start has not been demanded, preventing the fuel feed enablement and/or the ignition enablement for a predetermined engine interruption duration which is at least as long as the reaction period (‘9091: Paragraphs [0020], [0035] and [0038]). 
In re Claim 24, ‘4091/’9091 discloses a method according to claim 23, which comprises identifying the transition from the stationary state to the running state of the internal combustion engine by evaluating a stored and continuously updated state value relating to a rotational speed of the 
In re Claim 25, ‘4091/’9091 discloses a non-transitory computer program product comprising program code which, when executed on a data processing device, carries out the method according to claim 23 (‘9091: Paragraphs [0020], [0035] and [0038]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747